Citation Nr: 0422758	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  94-48 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for headaches and 
memory loss claimed as residuals of cerebrospinal meningitis.

2.  Entitlement to an increased evaluation for residuals of 
cerebrospinal meningitis with bilateral hearing loss and 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
November 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The veteran subsequently perfected this 
appeal.  

In November 1996, the Board remanded this case.  A RO hearing 
was held in March 1997 and a transcript of that hearing is 
associated with the claims folder.  The August 1999 
supplemental statement of the case (SSOC) incorporated the 
issues of service connection for headaches and memory loss 
secondary to cerebrospinal meningitis, noting that these 
issues were inextricably intertwined with the claim for 
increase.

In June 2000, the Board denied the benefits sought on appeal.  
The veteran subsequently appealed this decision to the Court 
of Appeals for Veterans Claims (Court).  In March 2002, the 
Court issued a Memorandum Decision vacating and remanding the 
Board's June 2000 decision regarding the veteran's claims for 
entitlement to an increased rating for residuals of 
cerebrospinal meningitis and for entitlement to service 
connection for headaches and memory loss.

In June 2003, the Board remanded this case for additional 
development.  By rating decision dated in December 2003, the 
RO granted service connection for right ear hearing loss and 
bilateral tinnitus, but continued the 10 percent evaluation 
for the residuals of cerebrospinal meningitis.  The RO also 
continued the denial of service connection for headaches and 
memory loss secondary to cerebrospinal meningitis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the RO sent the veteran a letter advising him 
of the enactment of the VCAA and requesting additional 
information in support of his claims.  The veteran 
subsequently responded to this letter and also submitted an 
authorization for the release of medical records.  The 
veteran reported treatment at the VA medical center (VAMC) in 
Grand Junction for the period from 1993 - 1998 (examinations 
for appeal) and in April 2003 (hearing assessment).  

In August 2003, the RO sent the veteran a letter notifying 
him that it had requested his treatment reports from VAMC 
Grand Junction.  On review, the Board is unable to determine 
which VA medical records were requested and whether a 
response was received from the VAMC.  The Board notes that 
the March 1993 and April 1998 VA examination reports were 
previously of record.  It does not appear, however, that the 
April 2003 VA hearing assessment or any outpatient records 
for the period from 1993 through 1998 were obtained.  

Pursuant to the duty to assist, VA will make as many requests 
as are necessary to obtain relevant records from VA medical 
facilities.  See 38 C.F.R. § 3.159(c)(2) (2003); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in VA's possession, an attempt to obtain these records must 
be made).  

Accordingly, this case is REMANDED as follows:

1.  The RO should obtain the veteran's 
medical records regarding treatment for 
his claimed residuals of meningitis from 
the VAMC Grand Junction for the period 
from 1993 through 1998, and should also 
obtain any records relevant to an April 
2003 VA hearing assessment.  Attempts to 
obtain these records and responses 
received should be documented in the 
claims folder.  Any records obtained 
should be associated with the claims 
folder.  

2.  Upon completion of the above 
requested development and any additional 
development deemed appropriate, the RO 
should readjudicate the following issues: 
a) entitlement to service connection for 
headaches and memory loss claimed as 
residuals of cerebrospinal meningitis; 
and b) entitlement to an increased 
evaluation for residuals of cerebrospinal 
meningitis with bilateral hearing loss 
and tinnitus, currently evaluated as 10 
percent disabling.  All applicable laws 
and regulations should be considered.  If 
the benefits sought on appeal remain 
denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




